08-13-15 granted w/order
                                                             Retum      to:   choose an ¡tem,


  Cause Number: 13-t¡-63¿CR                           Appeal Type:Choose an item.

  Date:     8ltrlz0rs                                 Assigned to Judge: Choose án ¡tem,

 Motion #: 4                                          Panel:

 Mot¡on is: Unopposed

 Party:     Appef lant


 LJ Mo¡ton tor ßehearing                              Ll   MFL   to f¡le MFR

 f]   Motion for Rehear¡ng En Banc
                                                     !     Motion to Dismiss Appeal
 Reconsideration

 I    vlL   to fite orief
                                                     ll    other:   _
            Bfief Rece¡ved: Click here to enter a
 date.
            Brlef Due: Cllck here to enter â date,

ffi vtTto     fite brief   -   Requesr   #4
Due: &lLflzOLS

Until: 8/31¡/2015

Record fifed:    gl2lzors

Prevjous extens¡ons granted: 3
For a total of JE_days



Recommendation:         _                            lJ   f'MET and does not require circulat¡on
     qrfrz Nn4                   tvz¡zJça, Q4
:uoge's necommend;)en and Approvats:




            "=":qv4
                slw
Áð                ;0"^\,
                                                                                       Þ



                                               @ g'\".-Ë                          ,,\h/         ,l
                                                fl
                                        NUMBER,r.,o*orrn.I*
                                    couRToFAppEALs lt{^,
                                                   \-
                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS GHRISTI . EDINBURG


 FRANCISCO CAZARES,
                                                                                     Appellant,


 rne srere oF TEXAS,                                                                  Appellee.


                           On appeaf from the g2nd District Court
                                of Hidalgo Gounty, Texas.


                        ORDER TO FILE APPELLATE BRIEF
                  Before J ustices_Rod riguez, Garza,an d Lon go ria
                                  Order per Guriam.
        This cause is before the court on appe[ant's fourth
                                                            motion for extension of time
to file the   brief'   Appeilant's brief was originaily due to be fired on Aprif
                                                                                 1, 2015, and ihis
Gourt has previousry granted appeilant three extensions
                                                        for the firing of apperlnt,s brief
in this cause. Appertant has now requested an additionar
                                                         twenty days to file the briel
which would make the brief due on August 31,2015.

       The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's fourth motion for extension of time to

file the brief should be granted with   order. The Court, however,      looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this   matter. Appellant's fourth
motion for extension of t¡me to file the brief is GRANTED, and the Honorable Rolando

Garza, counsel for appellant, is ORDERED to file the appellate brief with this Court on or

before August   31,2015. NO FURTHER EXTENSIONS WILL BE GRANTED                          tN TH|S

MATTER. lf counsel fails to file the brief within the specified period of time, the Court will

act appropriately to ensure that appellant's rights are protected. TEX. R. App.               p.

38.8(bX4).

                                                   PER CURIAM

Do not publish.
ïex.R. App. P.47.2(b).

Delivered and filed the
    day of    ,2015.
                                                                                                 ACCEPIÊD
                                                                                               '13-14-00634-cr
                                                                             THIRIEENIH COURT OF APPFALS
                                                                                     CORPUS CHRISTI, TEXAS
                                                                                        th1/2015 11:17:59 AM
                                                                                       CECILE FOY GSANGER
                                                                                                      CLERK

                               CAUSE NO. 13-14-00634-CR

                                           INTI{E                 FILED IN
                             couRT oF APPEALS FOR TIIE     13!! couRr oF APPEALS
                                                                                     TEXAS
                                THTRTEENTH DrsrRrcicoRffiili
                              AT CORPUS CHRISTI, TEXAS
                                                                    üf :TNBURG'
                                                             ro"           é.oñn.*
                                                             ".",r=Clerk
F'R.ANCISCO CAZARES                                             APPELLANT

VS.

TF{E ST,A.TE OF TEXAS                                           APPELLEE

      MOTION FOREXTENSION OF TIME TO FILE APPELLANT'S BRTEF

       Comes now Appeliant, by and through undersigned counsel, and files this

motion for an extension of twenty (20) days to frle Appellant's Brief, and for cause

would show as follows:

l.     Appellant was charged with and found guilty of murder. He was sentenced to

50 years in the Texas Department of Corrections by the 92"d District Court.

2.     Appellant filed   a   timely notice of appeal.

3.     Appellant's Erief is due today on August 11,2015.

4.     An extension of twenty days (20) days, until August 31,2015 is sought.

Appellant offers the following activities to reasonably explain the need for this

extension of time to frle his brief:

       a.    in the present case, two volumes of reporters record, the
             punishment phase and the hearing on the motion for new
             trial have now been filed; reading the entire record;
             working on three issues for review
      b.    frnalizing and filing    a   reply brief in a cause styled U.S.A.
            v. Omar Rojas;

      c.    considering filing a 2255 motion in a federal cause sryled
            U.S.A. v. Robert Maldonado;

      d.    having   a   trial in a cause styled In the Interest of M.V.;

      e.    preparing for trial in a causes styled the State ofTexas v.
            Eduardo Margo, the State of Texas v. Monica Salinas, the
            Sate of Texas v. Rosario Cruz, and the State of Texas v.
            Guadalupe Galvan;

      f.    preparing for and attending abatement hearing from a
            murder appeal in a cause before this court styled State of
            Texas v. Raul Lara;

      g.    preparing and filing for two level reductions         in
                                                              federal
            sentencing matters pursuant to amended federal sentencing
            guidelines for former clients;

      h.    conferring with clients on various civil and criminal
            matters;

      i.    making various court appeaxances in child welfare and
            state and federal criminal law matters;

     j.     finalizing and filing a brief in this cause before theis court
            styled The State of Texas v. Ofelia Larios;

      k.    preparing for suppression hearings in causes styled the
            State ofTexas v. Rumualdo Guevara and the State ofTexas
            v. Michael Montoya

5.    The State is not opposed to this motion.

6.    This motion is requested not for the pu{pose ofdelay, but so thatjustice may

be done.
      s/herefore, premises considered, Appellant respectfullyrequests thatthis court

grant an extension of twenty (20) days, until August 31,20L5 for the filing        of
Appellant's brief.

                                              Rpspectfully submiffed:

                                              Rolando Gafza
                                              310 West University
                                              Edinburg, TX 78539
                                              Bus: (956) 318-1102
                                              Fax: (956) 381-5005
                                              SBN:24004665

                                 \TERIFICÀTION

      BEFORE ME, the undersigned authority, on this day personally appeared
R-olando Garza, who after being duly sworn stated:


           "I am the attomey for the appellant in the above numbered and
      entitled cause. I have read tlre foregoing motion and swear that all ofthe
      allegations of fact contained therein are true and conect."




        SUBSCRIEED ANI) SWORN TO BEFORE ME on
certiÛ¡      witness my hand and seal of office.
      Zlich
Notary Fublic, State of Texas

                          CERTIFICATE OF SERVICE

       I hereby certiÛ/ that a copy ofthe foregoing motion has been mailed or hand
delivered to Ted Flake, opposing counsel, at the Hidalgo County District Attorney's
Offce, Hidalgo County Court Flouse, 100 N. Closner, Edinburg, Texas, on
  {'-tt -t5                                           À.